947 So. 2d 1252 (2007)
Karim GHANEM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-4451.
District Court of Appeal of Florida, Fourth District.
January 31, 2007.
Fred Haddad of Fred Haddad, P.A., Fort Lauderdale, for appellant.
*1253 No appearance required for appellee.
Prior report: 910 So. 2d 434.
PER CURIAM.
Appellant Karim Ghanem appeals the summary denial of his rule 3.850 motion for postconviction relief, wherein he claimed the trial court imposed an illegal departure sentence. The motion did not contain a sufficient oath, and, thus, the lower court properly denied relief as if the motion had been filed under rule 3.800(a), Florida Rules of Criminal Procedure. Under this rule, relief is not warranted because the upward departure sentence could have been imposed pursuant to section 921.0016(3)(d), Florida Statutes (2003). See Brooks v. State, 930 So. 2d 835 (Fla. 4th DCA 2006) (en banc). We affirm, without prejudice to Ghanem filing a proper rule 3.850 motion within the time remaining under rule 3.850. See generally Greenwood v. State, 802 So. 2d 401 (Fla. 4th DCA 2001).
SHAHOOD, TAYLOR and MAY, JJ., concur.